OMB APPROVAL OMB Number: 3235-0167 Expires: March 31, 2018 Estimated average burden hours per response 1.50 UNITED S TA TES SECURITIES AND EXCHANGE COMMISSION W ashington, D.C. 20549 FORM 15 CE R TIFIC A TION AND NOTICE OF TERMIN A TION OF REGISTR A TION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY T O FILE REPO R TS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number 333-193058 Principal Solar, Inc. (Exact name of registrant asspecified in its charter) 2560 King Arthur, Suite 124-65, Lewisville TX 75056 855-774-7799 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☐ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☐ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☒ Rule 15d-22(b) ☐ Approximate number of holders of record as of the certification or notice date: 205 Pursuant to the requirements of the Securities Exchange Act of 1934 ( N a m e of r eg i s t r a nt as s pe c i f i ed i n c h ar t e r) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 12, 2016 By: /s/ Michael Gorton, CEO Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 and 15d-22 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 2069 (08-11)
